Citation Nr: 1624646	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament attenuation with subluxation, left knee.

2.  Entitlement to an initial rating in excess of 10 percent for synovial osteochondromatosis, left knee.

3.  Entitlement to an initial compensable rating for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to December 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 Houston, Texas.

In a July 2007 rating decision, the RO granted service connection to the Veteran and awarded 10 percent for two left knee disabilities (anterior cruciate ligament attenuation with subluxation and synovial osteochondromatosis) effective February 22, 2007.  In February 2008, the Veteran filed a notice of disagreement (NOD).  In September 2009, the RO issued a statement of the case (SOC), continuing the 10 percent ratings, and the Veteran filed a substantive appeal via Form 9 in October 2009.  The RO issued a supplemental statement of the case SSOC in July 2012 that continued the 10 percent ratings.  In August 2012, the Veteran filed substantive appeal.  

In a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for limitation of extension of the left knee with a noncompensable evaluation under Diagnostic Code 5261 effective February 22, 2007.  Although this appears to be a separate issue, the Board is of the opinion that it is part and parcel of the original issue of entitlement to an increased evaluation for ACL attenuation with subluxation and synovial osteochondromatosis of the left knee.  Specifically, the laws concerning the evaluation of the knee include consideration of separate evaluations for instability and limitation of motion and limitation of flexion and extension. See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004 (September 17, 2004).  Therefore, although the Veteran did not submit a separate Notice of Disagreement concerning the November 2014 rating decision, as the Board finds the limitation of extension is part and parcel of the claim the Board will consider whether an increase evaluation is warranted for any of the conditions and will address all of them in this decision. See 38 C.F.R. § 19.35  (Providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

In January 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its January 2014 decision, the Board noted that the issue of an earlier effective date for the Veteran's service connected bilateral knee disabilities was raised by the record.  Specifically, in November 2010, the Veteran filed an informal claim for retroactive pay for bilateral knee condition, explaining that he had originally filed a service connection claim for bilateral knee disabilities in October, 20, 1988 while on active duty service.  The Board has construed the Veteran's claim as one for an earlier effective date of October 20, 1988 for his bilateral knee disabilities.  Because that issue was not adjudicated by the AOJ, it is again referred to the AOJ for appropriate action.

Also, in August 2013 the Veteran filed a claim for an increased rating for his left shoulder, hearing loss, and right knee disabilities.  Those claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's left knee anterior cruciate ligament attenuation with subluxation causes at most slight impairment due to recurrent subluxation or lateral instability. 

2. The Veteran's left knee synovial osteochondromatosis manifests with loss of flexion to no less than 95 degrees and extension limited at most to 5 degrees.  .


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for anterior cruciate ligament attenuation with subluxation, left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for an evaluation in excess of 10 percent for synovial osteochondromatosis, left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5260 (2015).

3.  The criteria for an increased compensable evaluation for limitation of extension of the left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran currently has a 10 percent rating for left knee anterior cruciate ligament attenuation with subluxation under Diagnostic Code 5257 and a 10 percent rating for left knee synovial osteochondromatosis under Diagnostic Code 5020.

Diagnostic Code 5257 for rating recurrent subluxation or lateral instability provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5260-61).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II (2015).

Under Diagnostic Code 5260 pertaining to limitation of flexion, a noncompensable rating is for application where flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C F R § 4.40, Johnston v. Brown, 10 Vet App 80, 85 (1997).



Anterior Cruciate Ligament Attenuation with Subluxation

The Veteran currently has a 10 percent rating for left knee anterior cruciate ligament attenuation with subluxation under Diagnostic Code 5257.  A 10 percent rating represents slight impairment for recurrent subluxation or lateral instability.  Moderate impairment warrants a 20 percent rating and severe impairment warrants a 30 percent rating.

The Board finds that the Veteran's condition has most closely approximated slight impairment for the entire period on appeal.

On VA examination in June 2007 testing showed laxity of the anterior cruciate ligament in anterior translation approximately 1 centimeter.  Drawer, pivot, valgus/varus, and grind tests were negative.  He had a positive McMurray click.  The Veteran reported daily pain in his knee with a buckling sensation without giving way.  

A January 2008 VA treatment record notes no giving out of the Veteran's knee.

On VA examination in June 2008 the anterior and posterior cruciate ligaments stability test of the left knee and the was abnormal with slight instability.  The medial and lateral meniscus test was abnormal with slight degree of severity.  The medial and lateral collateral ligaments stability test was within normal limits.  

A December 2008 VA treatment record noted complaints of knee pain.  He denied any locking but described pain, popping and stiffness.  Clinical examination reflected the knee was stable to varus and valgus stress at neutral and 30 degrees of flexion.  Lachman's and McMurrays tests were negative.

A May 2010 VA treatment note reflects the Veteran reported instability at times in his knees.

On VA examination in May 2012 anterior, posterior, and medial-lateral instability tests were all normal.

On VA examination in March 2014 anterior and posterior instability testing was normal and medial-lateral instability testing was 1+.  The Veteran reported giving out of his knee.

A June 2014 VA treatment record noted no abnormal ligament laxity.  

Thus, the Board finds that the evidence, including objective testing, suggests at most slight instability.  The Board acknowledges the Veteran's subjective reports of instability or his knee giving out at times.  However, the Board notes that the Veteran has not reported, for example, frequent falls or other subjective evidence of moderate or greater recurrent subluxation or lateral instability of the knee.  The objective evidence also does not suggest that level of severity.  Rather, the evidence supports that the Veteran's condition most closely approximates slight lateral instability.

As the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5257, the benefit of the doubt doctrine does not apply.

Synovial Osteochondromatosis and Limitation of Extension

The Veteran currently has a 10 percent rating for left knee synovial osteochondromatosis under Diagnostic Code 5020, which the RO has indicated was granted based on painful motion.

On range of motion testing on VA examination in June 2007 the Veteran had flexion to 120 degrees and extension to 0 degrees with crepitus after repetitive use but no additional loss of range of motion and no additional limitation by fatigue, lack of endurance, abnormal movement, or guarding of movement.  The Veteran did report pain at the end of maximum flexion.  He also reported post-activity swelling, stiffness, weakness, fatigue, and lack of endurance.  He reported flare-ups twice a week with increased symptoms and wearing a brace three days a week.  He reported his symptoms do not restrict his range of motion unless there is locking or pseudo-locking discomfort.  He did report his range of motion can be affected by prolonged work such as cutting the grass.  

On VA examination in June 2008 the Veteran's left knee range of motion was measured to 135 degrees flexion with pain at 130 degrees and extension to 0 degrees.  Joint function was found to not be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

A July 2008 VA treatment record noted full range of motion of the knee with tender joint lines.  A December 2008 VA treatment record noted complaints of knee pain.  He denied any locking but described pain, popping and stiffness.  Clinical examination reflected no edema or effusion but it was tender to palpation to the medial condyle and lateral and medial facets of the patella.  Active range of motion was from 0 to 130 degrees.  An April 2009 VA treatment record noted complaints of pain with climbing and kneeling.  Examination reflected full range of motion and tender joint lines.  

On range of motion testing on VA examination in May 2012, the Veteran had flexion to 140 degrees or greater and extension to 0 degrees.  There was no additional functional loss on repetitive use testing.  The Veteran reported pain at the extremes of normal range of motion.  The Board notes that although it has found the examination inadequate as it suggested a lack of or inaccurate review of the Veteran's medical records, the evidence does not suggest any deficiency in the testing performed at the examination.  

On range of motion testing on VA examination in March 2014, the Veteran had flexion to 95 degrees and extension to 5 degrees.  On repetitive use testing he had flexion to 100 degrees and normal extension.  He also had less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran reported he has knee pain within 20 minutes of ambulating.  He reported flare-ups and repetitive use cause increased knee pain and a sense of fatigue but no incoordination or loss of range of motion.

A June 2014 VA treatment record noted range of motion of the knees was intact.  

A higher rating under Diagnostic Code 5260 requires flexion limited to at least 30 degrees; however, the Veteran has consistently demonstrated flexion to between 140 and 95 degrees, even taking into account additional loss of range of motion after repetitive use.  

A higher rating under Diagnostic Code 5261 requires extension limited to at least 10 degrees; however, the Veteran has consistently demonstrated extension to 5 or even 0 degrees, even taking into account additional loss of range of motion after repetitive use.

The Board specifically acknowledges the Veteran's reports of knee pain, especially with weight bearing, and considered whether the functional loss due to pain could result in a higher schedular evaluation.  In this case, the Board finds that his current rating adequately contemplates that pain and the resultant functional loss.  The June 2008 VA examiner found the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and the May 2012 VA examiner also found no additional functional loss on repetitive use testing.  At his March 2014 VA examination the examiner found less movement than normal; pain on movement; and interference with sitting, standing, and weight-bearing after repetitive use.  However the Veteran himself reported at that time that while repetitive use and flare-ups increase knee pain and a sense of fatigue they do not cause additional loss of range of motion.  Furthermore, the 10 percent evaluation for arthritis under Diagnostic Codes 5010 and 5003 contemplates the effects of the Veteran's complaints of pain, fatigue, swelling and weakness, in fact, Diagnostic Code 5003 mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion. Therefore, an increased evaluation based solely on pain is not warranted. 38 C.F.R. §§ 4.45 , 4.71a, Diagnostic Codes 5003, 5010; DeLuca v. Brown, 8 Vet. App. 202 (1995)  Based on the forgoing, without further evidence of additional functional loss due to the pain, the Board finds an increased evaluation based solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As a preponderance of the evidence is against finding that the Veteran's left knee disability more closely approximated the criteria for a rating in excess of 10 percent for loss of flexion, the  benefit of the doubt doctrine does not apply, and the claim must be denied.

Other Diagnostic Codes

The Board has considered whether higher or separate ratings may be granted under any other diagnostic code, but finds none applicable.

The Board specifically notes that under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015).  On VA examination in March 2014 the examiner indicated that the Veteran's meniscal condition, which is at least as likely as not due to his service, causes frequent episodes of joint "locking" and pain.  However, as the Veteran was recently assigned a noncompensable rating under Diagnostic Code 5261 for limitation of extension, a rating may not also be granted under Diagnostic Code 5258, as it would amount to pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Veteran may separately appeal his rating for limitation of extension.

Further, the Veteran does not have ankylosis of his knee, impairment of the tibia and fibula, or genu recurvatum.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left knee disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the schedular criteria is adequate.  The Veteran's symptoms, including limitation of motion, pain, and instability are contemplated in the ratings assigned.  These symptoms are either explicitly part of the schedular rating criteria or are like or similar to those symptoms and impairment explicitly listed in the schedular rating criteria.  The Veteran has not alleged and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria.  The manifestations of the Veteran's disability are considered by the schedular ratings.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate. There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2007, prior to the initial adjudication of the claim on appeal.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in June 2007, June 2008, May 2012, and March 2014.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The Board finds that an adequate examination has been provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for anterior cruciate ligament attenuation with subluxation, left knee, is denied.

A rating in excess of 10 percent for synovial osteochondromatosis, left knee, is denied.

A rating in excess of 0 percent for limitation of extension of the left knee is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


